787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID F. HOUSTON, Plaintiff-Appellantv.SGT. H. WILBORN, BILL CASE AND CHARLIE THOMPSON, Defendants-Appellees.
85-5323
United States Court of Appeals, Sixth Circuit.
3/18/86

APPEAL DISMISSED
E.D.Ky.
ORDER
BEFORE:  RYAN, Circuit Judge; CELEBREZZE and BROWN, Senior Circuit Judges.


1
Houston appeals pro se from the district court's order dismissing his habeas corpus and civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Houston was imprisoned at the Northpoint Training Center in Burgin, Kentucky when he was subject to a disciplinary hearing.  His sentence was loss of 60 days good time credit, with the sentence suspended for 120 days.  The district court held that the sentence consisting of the loss of good time credits required that Houston file a state habeas corpus petition in order to exhaust his state remedies.  Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).  However, Houston has now been released from prison and therefore the case is moot as a habeas corpus action.  Southern Pacific Terminal Co. v. I.C.C., 219 U.S. 498, 514 (1911).  The appeal is therefore dismissed as being moot without prejudice to any claim appellant may pursue in an action brought under 42 U.S.C. Sec. 1983.


3
It is so ORDERED.